Citation Nr: 0702491	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
November 1971 to May 1972, with subsequent periods of ACDUTRA 
and inactive duty for training (INACDUTRA).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

FINDING OF FACT

The competent evidence does not demonstrate that a 
psychiatric disorder was incurred in or aggravated by 
ACDUTRA.


CONCLUSION OF LAW

An acquired psychiatric disorder to include panic disorder 
was not incurred in or aggravated by active service nor was 
it incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the appellant providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits, such as 
obtaining medical records, obtaining National Guard records, 
and fulfilling Board remand requests.

In this case, the appellant seeks service connection for an 
acquired psychiatric disorder.  Private treatment records 
indicate the appellant was admitted to a psychiatric hospital 
on November 15, 2002, with a provisional diagnosis of 
paranoid schizophrenia, single episode.  The November 15, 
2002 admission report indicates a negative report as to a 
past psychiatric history.  The appellant was subsequently 
hospitalized from November 18, 2002 to November 22, 2002, 
with final diagnoses of "brief psychotic disorder," and 
"[rule out] psychosis, not otherwise specified."  Records 
dating prior to November 2002 report no complaints or 
treatment for a psychiatric disorder, and the service medical 
examination records report negative histories as to nervous 
trouble or depression and normal psychiatric findings.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Although service connection may also be granted for 
disabilities resulting from INACDUTRA, in the case of 
INACDUTRA, only an "injury," not a "disease," incurred or 
aggravated in line of duty can be the basis of eligibility 
for disability compensation.  VAOPGCPREC 8-2001.  Since the 
appellant suffers from a disease, rather than an injury, any 
periods of inactive duty training are irrelevant to this 
claim.  

The appellant's National Guard records indicate that he was 
on ACDUTRA from November 4, 2002, until November 11, 2002.  
The initial record of a psychiatric disorder is found 
subsequent to that period.  Consequently, service connection 
cannot be granted as the disorder was not incurred or 
aggravated in ACDUTRA.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


